The defendant was observed by an undercover officer exchanging for money a vial which he removed from a pouch he took from his shirt pocket. The buyer, at all times under the observation of police, was apprehended at the scene. One vial of what proved to be crack cocaine was between the buyer’s feet and no other vial was found on his person. The defendant was apprehended by the backup team to which his description had been radioed approximately l½ blocks away from the site of the sale approximately 20 minutes after it occurred. At the defendant’s feet was a pouch containing four vials of what proved to be crack cocaine. The defendant, who saw police approach, was near no one else when he was apprehended. On his person was approximately $160 in cash in $10 and $20 and smaller bills.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620) we find the evidence legally sufficient to support the defendant’s conviction of the sale of one vial of crack cocaine to the apprehended buyer and of possession of the four vials of crack cocaine found at his feet with intent to sell them (see, People v Bleakley, 69 NY2d 490; cf., People v Brown, 71 AD2d 918, 920; People v Wells, 144 AD2d 400; People v Jones, 138 AD2d 405). Moreover, upon the exercise of our factual review power, we are satisfied that the determination of the defendant’s guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Although the defendant challenges on appeal some of the prosecutor’s remarks on summation, his trial objections to improper comments prompted immediate curative instruction (see, People v Godines, 154 AD2d 709). The prosecutor’s other remarks were either fair response to the defense (see, People v Jackson, 124 AD2d 823; People v Colon, 122 AD2d 151) or are the subject of challenges not preserved for appellate review (see, CPL 470.05 [2]), and did not deprive the defendant of a fair trial. Mollen, P. J., Eiber, Sullivan and Rosenblatt, JJ., concur.